Exhibit 10.88

 

LOGO [g301046g77o31.jpg]

Strictly Private and Confidential

To be Opened by Addressee Only

February 24, 2017

Sean Windeatt

Dear Mr. Windeatt:

In consideration for, and subject to the full execution by all parties of, your
Deed of Amendment, dated February 24, 2017, to your Deed of Adherence with BGC
Services (Holdings), LLP (the “LLP”), dated January 22, 2014 (the “Deed”) (such
amendment is the “2017 Amendment”) and your Consultancy Agreement with the LLP,
dated February 24, 2017 (the “Consultancy Agreement”), you shall receive a grant
of partnership interests in BGC Holdings, L.P. (“BGC Holdings” or the
“Partnership”) as set forth below (which, for purposes of this letter, shall be
referred to as “Partnership Units”). This letter sets forth the expected terms
of the grant of Partnership Units. Capitalized terms used but not defined herein
shall have the meanings set forth in the Agreement of Limited Partnership of BGC
Holdings, amended and restated as of March 31, 2008 (as further amended from
time to time, the “Partnership Agreement”).

Subject to the terms herein, you shall receive 500,000 Partnership Units,
comprised of 100,000 LPUs and 400,000 NPSUs, effective January 1, 2017. On or
about each April 1 of 2018, 2019, 2020, and 2021, the Partnership shall grant an
aggregate award of 100,000 non-exchangeable LPUs in replacement of 100,000 of
the above NPSUs (which, upon replacement, shall be cancelled and no longer
exist), provided that (i) BGC Partners, Inc. (“BGC”), inclusive of its
affiliates thereof, earns, in aggregate, at least USD 5 million in gross
revenues in the calendar quarter in which the applicable award of LPUs is to be
granted and (ii) except in the event of your death prior to the applicable grant
date, you remain a member in the LLP and have complied at all times with the
Deed and the Partnership Agreement as of the applicable grant date. The LPUs
shall be subject to the customary adjustments due to membership in the LLP upon
their exchange or redemption (e.g., 9.75% cancellation/forfeiture upon
exchange). Any grant of exchange rights for the Partnership Units hereunder
shall be subject to the approval of the BGC Board’s Compensation Committee.

In the event that BGC is no longer controlled by Cantor Fitzgerald, L.P. or a
person or entity controlled by, controlling or under common control with Cantor
Fitzgerald, L.P. at any time while you are providing substantial services to BGC
or an affiliate thereof (as an employee, member, partner, or otherwise) (the
date such event took effect shall be the “Change of Control”), then the
Partnership shall grant exchangeable LPUs in replacement of any of the above
NPSUs then held by you (which shall be cancelled and no longer exist) and any of
the above non-exchangeable LPUs then held by you shall become exchangeable
(i.e., such LPUs shall become exchangeable for BGC Stock) as follows:

(a)     in a lump sum following the third anniversary of the Change of Control
if you continuously provide substantial services (as an employee, member,
partner, or



--------------------------------------------------------------------------------

otherwise) to BGC, any of the individual(s) or entity(ies) which acquire(s)
control of BGC (the “Controller”), or any affiliate thereof for three years
after the Change of Control, or

(b)     ratably on or about the first through third anniversary following the
Change of Control if the Controller permanently terminates your services in all
capacities to BGC, the Controller, and all affiliates thereof prior to the third
anniversary of the Change of Control (provided that, in the event of a
termination between the first and third anniversaries of the Change of Control,
the portion of the payment attributed to the anniversary(ies) that passed prior
to such termination shall be delivered in a lump sum following such termination,
with the outstanding portion to be delivered in accordance with the remaining
anniversary(ies)).

provided that, with respect to all of the foregoing, (y) you have at all times
complied with the terms and conditions of all agreements with BGC, the
Controller, or any affiliate thereof to which you are a party (including but not
limited to the Deed (as amended), the Consultancy Agreement (if in effect), and
the Partnership Agreement (including but not limited to the release,
certification, and post-termination obligations thereunder) and have not engaged
in any Competitive Activity (as such term is defined under the Partnership
Agreement) at any time prior to the applicable exchange, and (z) any period of
time while you are providing services pursuant to the Consultancy Agreement
shall not be applicable. The terms and conditions of this letter agreement shall
be deemed to be set forth in the applicable award agreements for such grants of
NPSUs and LPUs herein, as well as for the LPUs granted in replacement of such
NPSUs, and to supersede and replace any provisions in Clause 8.5 of the Deed and
its subsections of the Deed to the extent contrary with respect to the foregoing
Partnership Units.

Such Partnership Units will be subject to the terms of the grant document(s)
(including but not limited to the Participation Plan, the certificate granting
you the Partnership Units (the “Award Certificate”), any associated award
notifications, the Participant Representation Letter accompanying the Award
Certificate, and the Partnership Agreement) under which such non-cash grant is
awarded, subject to the terms and conditions therein, including without
limitation any cancellation provisions and restrictive covenants contained
therein.

This letter will be governed by the same venue and choice of law provisions
governing the Partnership Agreement. For purposes herein, all references to “BGC
Stock” or “Partnership Units” shall also, or in lieu of, include, to the extent
applicable as determined by the General Partner, any other equity instrument
issued in connection with any merger, reorganization, acquisition, or spin-off
of BGC. If the securities contemplated herein at any time prior to each
applicable grant date shall have been increased, decreased, changed into, or
exchanged for a different number or kind of securities as a result of a
subdivision, reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split, combination or other similar change, such
securities shall be equitably adjusted to reflect such change in accordance with
applicable laws.



--------------------------------------------------------------------------------

Please acknowledge your receipt of this letter, which outlines certain aspects
of potential compensation arrangements and is not an agreement to employ you for
a term or at a particular compensation, by signing and returning the attached
copy.

Very truly yours,

 

/s/ Howard W. Lutnick

  Howard W. Lutnick   On Behalf of BGC Holdings, L.P.   Acknowledged and agreed:
 

/s/Sean Windeatt

  Sean Windeatt    

[BGCHLP grant letter between BGC Holdings, L.P. and Sean Windeatt,

dated February 24, 2017]